Citation Nr: 1736898	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-45 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1979 to June 1979 and on active duty from March 1980 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2012, the Veteran and his spouse testified at a hearing before a Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing has been associated with the claims file. 

The Veteran's claim was most recently before the Board in January 2016, at which time the case was remanded for additional development and adjudicative action.  The case now returns to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issue on appeal.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the March 2015 remand, the Board instructed the examiner to discuss and consider the Veteran's competent lay statements and assume such statements are credible for the purposes of the opinion.  Specifically, the remand stated that in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his in-service manifestations of anxiety and depressed mood.  In an April 2015 addendum opinion, the examiner opined that the Veteran's depression and anxiety less likely than not originated or are otherwise etiologically related to his service.  The examiner reasoned that there is no record of any psychiatric treatment while in the army; the only mental health diagnosis that was documented in the army was drug and alcohol abuse; and the Veteran's depression was not reported until 2002, decades after his military discharge.  However, again, the examiner did not discuss the Veteran's reports of experiencing psychiatric symptoms in service as directed by the Board's March 2015 remand.  Therefore, the claim must be remanded so that remedial compliance with the Board's March 2015 remand can occur.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, 11 Vet. App. at 268.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  (Examiner's simply are not free to ignore a veteran's statements related to lay observable symptoms.)    

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Return the file to the April 2015 VA examiner for an addendum opinion.  If that examiner is unavailable, the opinion should be provided by another examiner.  If a clinical evaluation is deemed necessary to answer the questions presented, one should be scheduled.  The claims file, and a copy of the remand, must be reviewed by the examiner.  A notation indicating that the claims file and remand was reviewed should be included in the examination report.  Following review of the file, and the remand, the examiner is to address the following:

   (a) Please identify all current psychiatric disorders, specifically indicating whether the Veteran currently has a disorder under the DSM IV and DSM 5. 

   (b) For each psychiatric disorder diagnosed during the period on appeal, no matter whether it is currently resolved or not, is it at least as likely as not (50 percent probability or more) that it had its onset in service or within one year of his separation from service, or is otherwise related to service?  

   (c) In formulating the requested opinions, please specifically acknowledge and discuss the psychiatric diagnoses of record, including major depressive disorder and anxiety disorder. 
   
The examiner should discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinion.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his in-service manifestations of anxiety and depressed mood.
   
All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

3. The RO should also undertake any other development it determines to be warranted.

4. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


